Citation Nr: 1740701	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  07-02 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Mark R. Lippman


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1966 to May 1986.  He was honorably discharged.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In a March 2015 decision, the Board denied the claim of entitlement to a TDIU, to include on an extra-schedular basis.  In June 2015, the Veteran filed a motion for reconsideration of the March 2015 Board decision.  In August 2015, a Deputy Vice-Chairman of the Board denied the Veteran's motion for reconsideration under the provisions of 38 U.S.C.A. §§ 7103, 7104 (West 2014) and 38 C.F.R. §§ 20.1000, 20.1001 (2015).  

In a May 2016 memorandum decision, the United States Court of Appeals for Veterans Claims granted the parties' joint motion for remand, on the ground that the March 2015 decision relied upon an inadequate medical opinion.  

In August 2016, the Veteran waived initial RO consideration of a vocational opinion and requested a video teleconference hearing.  In May 2017, a hearing was held before the undersigned.  A transcript of that hearing is of record.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming entitlement to individual unemployability due to service-connected disability (TDIU).    

VA regulations indicate that when a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when: 1) if there is only one disability, this disability shall be ratable at 60 percent or more; and 2) if there are two or more disabilities, at least one disability shall be ratable at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

In addition to the foregoing, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Marginal employment is not considered substantially gainful employment.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating may also be assigned pursuant to the procedures set forth in 38 C.F.R. § 4.16(b) for veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a). 

The Veteran's service-connected disabilities are chronic musculoligamentous low back strain at 20 percent, degenerative joint disease of the left knee at 10 percent, limitation of left knee extension at 10 percent, tinnitus at 10 percent, hemorrhoids at 0 percent, and hearing loss at 0 percent, with a combined rating of 40 percent.  The Veteran does not meet the percentage rating standards to be considered for individual unemployability under 38 C.F.R. § 4.16(a).

Nevertheless, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  In such cases, rating boards are to submit to the Director, VA Compensation Service, for extraschedular consideration Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards.  38 C.F.R. § 4.16(b).  

The Veteran submitted a vocational opinion in August 2016.  The Veteran has completed high school and some college.  He was involved in aircraft maintenance from 1966 to 1980 and worked in logistics from 1980 to 1986.  After service, he was a computer system analysist for twelve years, ran a transmission shop starting in 1999, briefly worked at Home Depot, did janitorial work in 2001, started farming in 2002, worked as a substitute bus driver from 2003 to 2010, and has not worked since 2010.  Consistent with this, the Veteran's Social Security Earnings Records show regular taxed earnings between $18,800 and $59,439 from 1987 to 2000, regular taxed earnings between $2,035 and $10,039 from 2005 to 2010, $60 in 2011, $60 in 2012, and $0 per year thereafter.  See August 2017 correspondence.  The Veteran told the August 2016 vocational expert that his pain medication makes him feel "high" to the point that he cannot function.  The vocational expert states that the Veteran's disabilities and medication side-effects preclude him from sleeping through the night, concentrating, sitting and walking for extended periods, bending, lifting, and reaching.  The expert concludes that the Veteran's service-connected disabilities and symptoms "preclude [the Veteran] from being able to perform the essential work functions of his past work or any competitive job in the national economy."  

In May 2017, the Veteran testified at a video teleconference hearing before the undersigned.  The Veteran stated that he last worked as a part-time bus driver in 2010 and last worked full-time in 2000 or 2001.  His current pain is such that he can only stand for 20 minutes before he needs to sit, and can only sit 30 to 40 minutes before he needs to stand.  He can only sleep for two to three hours before he is awakened by pain, even when taking pain medication.  The Veteran compensates for this loss of sleep by taking one to three naps per day.  He also stated that his pain medication makes him feel high.  Consistent with this testimony, in a March 2011 statement, the Veteran stated that the medications he takes for his back and knee pain make him "'high' to the point that [he] cannot function coherently."  Also at the Board hearing, the Veteran stated that his inability to sit and concentrate would preclude him from performing his post-service work as a computer systems analyst.  

In August 2017, the Veteran submitted an addendum vocational opinion.  The vocational expert provided additional details regarding how the Veteran's service-connected disabilities precluded him from performing the physical aspects of several prior jobs.  Also, the vocational expert indicated that the Veteran regularly missed work because of these disabilities and the side effects of his pain medication.  

Given the overall disability picture, it appears that extraschedular consideration may be warranted, based on the Veteran's inability to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1. After completing any other development deemed appropriate in order to adjudicate the issue of entitlement to a TDIU, refer the issue to the Director, Compensation Service, for a determination in the first instance as to whether the assignment of a TDIU on an extraschedular basis is warranted.

2. If the benefit remains denied, issue the Veteran and his representative a supplemental statement of the case (SSOC) and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


